Citation Nr: 0118614	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to June 20, 1994 for 
the grant of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In an October 1999 decision, the Board denied the veteran's 
claim for an earlier effective date for the grant of 
entitlement to TDIU.  The veteran appealed the Board's denial 
to the United States Court of Appeals for Veterans Claims 
(Court), and, in October 2000, the veteran and the Secretary 
of Veterans Affairs (Secretary) filed a joint motion to 
vacate the Board's decision and remand the matter back to the 
Board.  This joint motion was granted by the Court in October 
2000, and the veteran's case is again before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence of record establishes individual 
unemployability as of February 1990, and the veteran's first 
submission that can be reasonably construed as a claim of 
entitlement to TDIU was received by the RO in June 1991 and 
dated (by the veteran) on June 6, 1991.



CONCLUSION OF LAW

The criteria for an effective date of June 6, 1991, but not 
earlier, for the grant of entitlement to TDIU have been met.  
38 U.S.C.A. §§ 5101, 5107, 5110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.151, 3.160, 3.400 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Specifically, the Board has 
reviewed the claims file but finds no indication of the 
existence of relevant medical evidence dated prior to June 
20, 1994 that might be helpful to the veteran's claim but is 
not presently included in the claims file.  

The veteran has contends that an earlier effective date for 
the grant of entitlement to TDIU is warranted because he has 
been unable to work since February 1990 and because he 
submitted statements to the RO in August 1990 and June 1991 
which should be construed as informal TDIU claims.

Generally, the effective date of an increased rating shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  An application for TDIU is 
considered an application for increased compensation within 
the meaning of 38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 
2000).  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  
The effective date of an increase in disability compensation 
may also be assigned for up to one year prior to the date of 
the receipt of the claim if it is factually ascertainable 
that an increase in disability occurred within one year from 
such date.  See 38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400(o) (2000); Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997).  The Board must consider all the 
evidence of record in determining whether an increase in 
disability was ascertainable within one year prior to the 
date of the claim for increase.  Hazan v. Gober, 10 Vet. App. 
511, 521 (1997).

Under VA laws and regulations, a claim is defined broadly to 
include a formal or informal communication requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 U.S.C.A. § 5101 (West 
1991); 38 C.F.R. § 3.151(a) (2000).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by VA may be considered an informal claim.  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2000); see also Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  All claims for benefits filed 
with the VA, formal or informal, must be in writing.  See 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  In 
determining when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  38 U.S.C.A. § 7104(a) (West 1991 
& Supp. 2000); see also Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

The record shows that the veteran submitted a statement in 
August 1990, in which he informed the RO that his service-
connected left knee disorder had increased in severity and he 
requested that this disability be re-evaluated.  The claim, a 
VA Form 21-4138 (Statement in Support of Claim), was general 
in nature and did not mention unemployability.  In June 1991, 
the veteran and his representative submitted letters 
indicating a request for an increased evaluation, from 20 
percent to 30 percent, for the left knee disability and a 
temporary total disability evaluation for convalescence due 
to recent surgery.  Then, in a letter dated by the veteran on 
June 6, 1991, he also stated that he had not worked for 16 
months and that his employer refused to take him back due to 
the condition of his left knee.  

In reviewing the aforementioned statements, the Board finds 
that the August 1990 statement cannot reasonably be construed 
as a claim of entitlement to TDIU.
Although an informal claim need not be specific, it must 
identify the benefit sought.  In the August 1990 statement, 
the veteran clearly requested an increased schedular 
evaluation for his left knee but he did not in any way make 
reference to his employment status.  Moreover, the veteran 
submitted no medical evidence in conjunction with the August 
1990 claim that called into question his long-term employment 
status.  As such, this case is distinguishable from Norris v. 
West, 12 Vet. App. 413 (1999), where it was held that a 
service-connected veteran had submitted an informal claim for 
TDIU because of clinical evidence from a VA hospitalization 
that included a social worker's assessment of the veteran's 
employability.  

That having been said, the Board takes a different view of 
the June 6, 1991 statement from the veteran.  In this 
statement, the veteran did make reference to his concerns 
about employability.  Given that the veteran mentioned that 
he had been out of work for sixteen months and had been 
turned down for work on account of his service-connected 
disability, the Board finds that it is at least as likely as 
not that he was expressing an intent to seek entitlement to 
TDIU.  After resolving all doubt in favor of the veteran, the 
Board concludes that he did, in fact, provide sufficient 
information to identify TDIU as the benefit sought in the 
June 6, 1991 statement.  See 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2000).  As such, the June 1991 statement constitutes the 
earliest claim of entitlement to TDIU and an earlier 
effective date for the grant of this benefit is in order.  

The Board notes that the RO's date stamp on this document did 
not specify the exact date of receipt, but the date that the 
veteran signed on the document was June 6, 1991.  Therefore, 
the Board concludes that an effective date of June 6, 1991 
for the grant of entitlement to TDIU is warranted.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5107(b)).

There remains the question of specifically when entitlement 
to TDIU actually arose because the effective date of an 
increase in disability compensation may be assigned for up to 
one year prior to the date of the receipt of the claim if it 
is factually ascertainable that an increase in disability 
occurred within one year from such date.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 1991 & Supp. 2000); 38 C.F.R. § 3.400(0) 
(2000).  The Board would point out that this regulation 
provides no basis whatsoever for an effective date prior to 
the date of the claim if entitlement arose more than one year 
prior to such claim; in other words, if entitlement arose 
more than one year prior to the claim, an effective date 
earlier than the date of the claim is precluded.  See Hazan 
v. Gober, 10 Vet. App. at 521.

In order to ascertain when the veteran's increase in 
disability actually occurred, the Board has reviewed the 
evidence of record dated prior to June 6, 1991.  The RO 
granted service connection for a left knee disability in a 
May 1971 rating decision and assigned a 10 percent 
evaluation, effective from February 1971.  In a March 1991 
rating decision following the veteran's August 1990 claim, 
the RO increased the evaluation assigned for the disability 
to 20 percent, effective from August 1990, and also assigned 
a temporary total evaluation.  

Evidence considered by the RO included a September 1990 
letter from Maurice M. Castle, M.D., who stated that the 
veteran had received left knee treatment since February 1990 
and had undergone arthroscopic surgery in March 1990.  He 
described the veteran's disability as an anterior cruciate 
deficit knee with increasing degenerative changes which might 
require a total knee replacement.  In a February 1991 letter, 
Dr. Castle reported that the veteran had undergone left knee 
surgery for a lax anterior cruciate ligament in October 1990.  
The veteran would likely require more surgery and had lost at 
least 60 percent of the use of his left leg.

Following the veteran's June 1991 claim, the RO again 
increased the evaluation assigned for the left knee 
disability to 30 percent, effective from August 1990, and 
also assigned several consecutive periods of temporary total 
evaluations due to the need for convalescence following 
surgery.  Evidence relied upon by the RO included records 
from Grace Hospital showing that the veteran underwent a left 
knee arthroscopy with chondroplasty in June 1991 due to 
increasing pain.  The postoperative diagnosis was 
chondromalacia of the patellofemoral joint.  A VA examination 
in June 1991 included x-rays which showed mild degenerative 
joint disease of the left knee.  The examiner noted that the 
veteran ambulated with crutches due to his recent surgery and 
that range of motion testing and manipulation of the knee 
were not possible at that time.

In this case, as discussed in the Board's February 1997 
decision to award TDIU, despite a nonservice-connected 
psychiatric illness which has complicated the veteran's 
disability picture, it is apparent, at least in retrospect, 
that the veteran has been unemployable since February 1990.  
The Board recognizes the evolving nature of the veteran's 
left knee disability and what turned out to be a series of 
mostly unsuccessful efforts to restore functional use of the 
joint.  For much of that time, the veteran has been 
compensated by VA at the 100 percent rate for temporary 
periods of convalescence.  Since his unemployability date is 
more than one year prior to the receipt of the 
unemployability claim in June 1991, however, the record 
affords no basis for granting entitlement to TDIU prior to 
the claim date.  See Hazan v. Gober, 10 Vet. App. at 521.  
Therefore, an effective date of June 6, 1991, but not 
earlier, is warranted for the grant of entitlement to TDIU.


ORDER

An effective date of June 6, 1991 is assigned for the grant 
of entitlement to TDIU.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

